Exhibit 10.1
SECOND LOAN DOCUMENTS MODIFICATION AGREEMENT
     THIS SECOND LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is
made and entered into as of the 30th day of September, 2010, by and among PRGX
GLOBAL, INC., a Georgia corporation formerly known as PRG-Schultz International,
Inc. (“PRGX”), PRGX USA, INC., a Georgia corporation formerly known as
PRG-Schultz USA, Inc. (“PRG-USA”) (PRGX and PRG-USA are each individually, a
“Borrower”, and collectively, the “Borrowers”), and SUNTUST BANK, as
Administrative Agent, the sole Lender and Issuing Bank.
BACKGROUND STATEMENT
     WHEREAS, Borrowers have entered into that certain Revolving Credit and Term
Loan Agreement, dated as of January 19, 2010 (as may be subsequently amended,
restated, supplemented or otherwise modified from time-to-time, the “Credit
Agreement”; all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement), with the
Administrative Agent, the issuing bank thereunder and the lenders from time to
time party thereto (the “Lenders”); and
     WHEREAS, Borrowers, Administrative Agent, the sole Lender and Issuing Bank
have agreed to amend the Credit Agreement and the other Loan Documents.
     NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrowers, Administrative Agent, the sole
Lender and Issuing Bank agree as follows:
     1. Modification of Credit Agreement and Loan Documents. The Credit
Agreement is hereby amended, effective as of the date hereof, as follows:
A. By deleting Section 6.2 in its entirety and replacing it with the following:
“Section 6.2 Fixed Charge Coverage Ratio. (a) The Borrowers will maintain, as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
September 30, 2010, a Fixed Charge Coverage Ratio of not less than 1.25 : 1.00,
and (b) the Borrowers will maintain, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending March 31, 2011, a Fixed Charge
Coverage Ratio of not less than 1.50 : 1.00.”
B. By deleting Section 6.3 in its entirety and replacing it with the following:
“Section 6.3 Minimum Consolidated Adjusted EBITDA. (a) The Borrowers will
maintain, as of the last day of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2010, Consolidated Adjusted EBITDA for the four
Fiscal Quarters then ended of not less than $20,900,000, and (b) the Borrowers
will maintain, as of the last day of each Fiscal Quarter, commencing with the
Fiscal Quarter ending March 31, 2011, Consolidated Adjusted EBITDA for the four
Fiscal Quarters then ended of not less than $22,500,000.”
Without limiting the generality of clause (i) of the sixth sentence of
Section 1.4 of the Credit Agreement (or any corresponding provision of any other
Loan Document), the terms of the Loan Documents are hereby amended, effective as
of the date hereof, so that all references therein to the Credit Agreement shall
refer to Credit Agreement as amended herein.

 



--------------------------------------------------------------------------------



 



     2. Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the Credit Agreement and the other Loan
Documents are hereby ratified, affirmed, and approved. As of the date hereof,
Borrowers hereby reaffirm and restate each and every warranty and representation
set forth in any Loan Document, in each case except to the extent such warranty
or representation expressly relates to an earlier date. In consideration of
Administrative Agent agreeing to the transactions contemplated by this
Amendment, Borrowers agree to pay to Administrative Agent an amendment fee in
the amount of $42,750.00, plus all reasonable, out-of-pocket costs and expenses
of the Administrative Agent incurred in connection with the preparation and
execution of this Amendment and consummation of the transactions contemplated
hereby.
     3. No Novation. The parties hereto hereby acknowledge and agree that this
Amendment shall not constitute a novation of the indebtedness evidenced by any
of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as be herein
modified and amended.
     4. No Defenses; Release. For purposes of this Paragraph 4, the term
“Borrower Parties” shall mean Borrowers collectively and the term “Lender
Parties” shall mean Administrative Agent, Lenders and Issuing Bank, and shall
include each of their respective predecessors, successors and assigns, and each
past and present, direct and indirect, parent, subsidiary and affiliated entity
of each of the foregoing, and each past and present employee, agent,
attorney-in-fact, attorney-at-law, representative, officer, director,
shareholder, partner and joint venturer of each of the foregoing, and each heir,
executor, administrator, successor and assign of each of the foregoing;
references in this paragraph to “any” of such parties shall be deemed to mean
“any one or more” of such parties; and references in this sentence to “each of
the foregoing” shall mean and refer cumulatively to each party referred to in
this sentence up to the point of such reference. Each Borrower hereby
acknowledges, represents and agrees: that, as of the date hereof, Borrowers have
no defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Credit Agreement, the other Loan Documents
or the Obligations, or with respect to any other documents or instruments now or
heretofore evidencing, securing or in any way relating to the Obligations (all
of said defenses, setoffs, claims, counterclaims or causes of action being
hereinafter referred to as “Loan Related Claims”); that, to the extent that
Borrowers may be deemed to have any Loan Related Claims as of the date hereof,
Borrowers do hereby expressly waive, release and relinquish any and all such
Loan Related Claims, whether or not known to or suspected by Borrowers; that
Borrowers shall not institute or cause to be instituted any legal action or
proceeding of any kind based upon any Loan Related Claims; and that Borrowers
shall indemnify, hold harmless and defend all Lender Parties from and against
any and all Loan Related Claims and any and all losses, damages, liabilities and
related reasonable expenses (including reasonable fees, charges and
disbursements of any counsel for any Lender Parties) suffered or incurred by any
Lender Parties as a result of any assertion or allegation by any Borrower
Parties of any Loan Related Claims or as a result of any legal action related
thereto, provided that such indemnity shall not , as to any Lender Parties, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Lender Parties or (ii) a claim brought by any
Borrower against any Lender Parties for breach in bad faith of such Lender
Parties’ obligations under any Loan Document. Notwithstanding the foregoing
provisions of this Paragraph 4, Borrowers make no such releases,
representations, warranties, standstills or agreements with respect to any
future Loan Related Claims.
     5. No Waiver or Implication. Borrowers hereby agree that nothing herein
shall constitute a waiver by Administrative Agent or any Lender of any default,
whether known or unknown, which may now exist under the Credit Agreement or any
other Loan Document. Borrowers hereby further agree that no action, inaction or
agreement by Administrative Agent or any Lender, including, without limitation,
any extension, indulgence, waiver, consent or agreement of modification which
may have occurred or

2



--------------------------------------------------------------------------------



 



have been granted or entered into (or which is now occurring or is being granted
or entered into hereunder or otherwise) with respect to nonpayment of the Loans
or any portion thereof, or with respect to matters involving security for the
Loans, or with respect to any other matter relating to the Loans, shall require
or imply any future extension, indulgence, waiver, consent or agreement by
Administrative Agent or any Lender. Borrowers hereby acknowledge and agree that
Administrative Agent has made no agreement, and is in no way obligated, to grant
any future extension, indulgence, waiver or consent with respect to the Loans or
any matter relating to the Loans.
     6. No Release of Collateral. Borrowers further acknowledge and agree that
this Amendment shall in no way occasion a release of any collateral held by
Administrative Agent as security to or for the Loans, and that all collateral
held by Administrative Agent as security to or for the Loans shall continue to
secure the Loans.
     7. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original hereof and submissible
into evidence and all of which together shall constitute one instrument.
     8. Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.
     9. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Borrowers, Administrative Agent, Lenders, Issuing Bank and
their respective heirs, successors and assigns, whether voluntary by act of the
parties or involuntary by operation of law.
(Signatures on following page)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed by the parties
hereto as of the day and year first above written.

            PRGX GLOBAL, INC., a Georgia corporation, formerly
known as PRG-Schultz International, Inc.
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee        Title:   Chief
Financial Officer             [CORPORATE SEAL]        PRGX USA, INC., a Georgia
corporation, formerly known
as PRG-Schultz USA, Inc.
      By:   /s/ Robert B. Lee        Name:   Robert B. Lee        Title:   Chief
Financial Officer              [CORPORATE SEAL]     

            SUNTRUST BANK, as Administrative Agent, the sole
Lender and Issuing Bank
      By:   /s/ D. Scott Cathcart        Name:   D. Scott Cathcart       
Title:   FVP     

 